Citation Nr: 1806712	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  08-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 10 percent prior to January 25, 2010, and in excess of 30 percent thereafter for end stage arthrosis, right ankle and right tibia with resultant degenerative joint disease of the talus with spur formation (right ankle disability).


REPRESENTATION

Appellant represented by:	Kathryn P. Murphy, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  He died in February 2012.  The appellant is the Veteran's spouse and has been substituted as the appellant in his appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at a Board hearing before the undersigned in October 2017.  A transcript of this hearing is associated with the claims file.

The appellant has also submitted additional evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2017).






FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a decision on the appeal, the appellant notified the Board in writing that she wished to withdraw the appeal for entitlement to a TDIU.

2.  The Veteran developed a back disability as a result of an antalgic gait caused by his service-connected right ankle disability.

3.  Throughout the course of the appeal and up to his death, the Veteran's right ankle disability was productive of marked ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the appellant for entitlement to a TDIU have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for residuals of a lumbar fusion have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for a 30 percent rating, but not higher, for the right ankle disability were met since February 28, 2007.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003, 5299-5262, 5271 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran contested the adequacy of VA examination reports, notably the range of motion findings for his right ankle, and the appellant and her attorney have continued to assert that the examination reports were not reflective of the Veteran's right ankle disability picture.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  While there is disagreement as to whether the findings on examination are representative of the Veteran's true functionality at the time, there is no indication that the range of motion findings reported by the examiners were in error.  The Veteran underwent multiple VA examinations during his life, private medical records were obtained during the appeal period in question, and a private medical opinion has been submitted in connection with the claim since his death.  Taken together, the Board finds the examination reports, medical records, and private opinion provide sufficient information to rate the Veteran' right ankle disability.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Neither the appellant nor her attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).  

In an October 2017 letter, the appellant's attorney reported that she did not wish to continue the appeal for entitlement to a TDIU.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of the issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Service connection for a back disability

The appellant contends that the Veteran's back disability was caused or permanently worsened by his right ankle disability due to an altered gait.  

Generally, to establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran underwent a spinal fusion in 2000.  A June 2001 private treatment records indicates the Veteran had no back pain after the fusion, was active and neurologically intact, and ambulated without difficulty.  A related X-ray report noted good position of the hardware and a solid fusion.  

The appellant testified that she observed the Veteran's back pain and limp and indicated that she believed an altered gait caused the 2000 spinal fusion surgery. 

While no diagnosis of a back disability is shown during the appeal period, the Board finds that in this case the Veteran did have a current disability as he had a spinal fusion with retained hardware and ongoing symptomatology as described by the appellant.  The remaining question is whether the fusion surgery was caused or aggravated by his service-connected right ankle disability.  

In a December 2017 opinion, an orthopedic surgeon opined that it was at least as likely as not that the Veteran's lumbar fusion in 2000 was a direct result of the Veteran's chronic limp from his service-connected ankle disability.  The orthopedic surgeon detailed the history of the ankle disability to include an altered gait, cited to medical articles, and provided a rationale for the conclusion he reached.  There is no medical opinion in conflict with the orthopedic surgeon's opinion.  As such, the Board finds that the residuals of the Veteran's spinal fusion were caused by his service-connected right ankle disability and service connection for that disability is warranted.  

III. Increased rating for right ankle disability

Service connection for residual fracture right foot was granted in a December 1998 rating decision (which also described the disability as an ankle fracture) and assigned a 10 percent evaluation under Diagnostic Code 5271 (Limitation of ankle motion).  In February 2007, the Veteran indicated that his right ankle disability worsened and the 10 percent rating was confirmed and continued in an April 2007 rating decision and a December 2007 rating decision after additional evidence was submitted.  It is noted that the February 2008 notice of disagreement was timely for both the April and December 2007 rating decisions.  The Veteran subsequently perfected this appeal.  A May 2010 rating decision increased the evaluation to 30 percent, effective January 25, 2010.  This did not satisfy the appellant, who contends that the Veteran's right ankle disability was productive of greater disability due to the pain, tenderness, swelling, instability, and functional impairment due to pain and giving way of the ankle that caused a limping gait and difficulty walking, driving, and standing.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Prior to January 25, 2010, the Veteran's right ankle disability was described as right ankle fracture with degenerative joint disease and was assigned a 10 percent disability rating under Diagnostic Code 5010-5271, based on limited motion of the right ankle.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

For the period beginning January 25, 2010, the right ankle disability was described as end stage arthrosis of the right ankle and tibia with resultant degenerative joint disease of talus with spur formation and was assigned a 30 percent disability rating under Diagnostic Code 5299-5262, as analogous to malunion of the tibia and fibula with marked ankle disability.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 is used for rating impairment of the tibia and fibula and provides for a 40 percent rating with nonunion of those bones with loose motion requiring a brace.  With malunion, 10, 20, and 30 percent ratings are warranted if there is knee or ankle disability that is slight, moderate, or marked, respectively.  38 C.F.R. § 4.71a.  

For the period on appeal prior to January 25, 2010, the Board resolves reasonable doubt in favor of a 30 percent evaluation under Diagnostic Code 5262.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

In December 2017 an orthopedic surgeon reviewed the Veteran's medical records, to include X-ray reports, and noted that the Veteran had complete loss of the lateral half of the right ankle joint surface (tibial-talus joint), 15 degree tilt of talus in respect to the alignment of the tibia articular surface, compression of the lateral aspect of the talus articular surface, and distal tip of fibula absent.  The Board finds this to be analogous to malunion of the tibia and fibula such that rating under Diagnostic Code 5262 would be appropriate.  38 C.F.R. § 4.71a.  The orthopedic surgeon noted that as of 2000 the ankle symptoms consisted of constant pain which was worse in weight-bearing, daily swelling, and loss of motion of the right ankle joint.  During VA examination in April 2007, the Veteran reported constant right ankle pain and problems walking.  On examination the Veteran had a limp and his right ankle was described as weak and tender.  A November 2007 treatment record noted swelling of the right ankle with a limp.  X-ray revealed a partial collapse (50 percent) of the lateral portion of the tibial-ankle cartilage.  A September 2009 treatment record indicates that the Veteran had constant swelling and pain in the right ankle and that in the past two years his limp had worsened.  According to the clinician, when the pain was moderate or severe walking was limited.  The Board finds that the disability as described above amounts to marked ankle disability such that a 30 percent rating under Diagnostic Code 5262 is warranted throughout the appeal period.  38 C.F.R. §§ 4.7, 4.71a.

A rating in excess of 30 percent for the right ankle disability is not warranted at any point.  The highest rating available for limitation of ankle motion is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Assigning a separate rating for limitation of ankle motion under Diagnostic Code 5271 and impairment of the ankle under Diagnostic Code 5262 would constitute impermissible pyramiding as the ratings would contemplate overlapping symptoms such as pain and limitation of motion.  See 38 C.F.R. §§ 4.14, 4.71a.  Nonunion of the tibia and fibula is not shown by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Multiple x-ray reports are of record and none show nonunion, and none of the clinicians described nonunion of the tibia and fibula.  While a higher rating could be assigned with ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, such was not present in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  At the April 2007, January 2010, and March 2010 examinations the Veteran had motion in his ankle.  While the appellant has argued that the range of motion at these examinations was not representative of the Veteran's true range of motion, the fact remains that he did have motion in his ankle and it was not ankylosed.  Thus, rating based on Diagnostic Code 5270 is not appropriate.  

The Board acknowledges the appellant and her attorney's contentions that the right ankle disability picture should be considered under alternative diagnostic codes, but finds the Veteran's right ankle symptomatology is best evaluated under Diagnostic Code 5262.  

The appellant has asserted that a separate rating should be assigned based on right ankle instability.  The Board disagrees.  It is argued that ankle instability could be rated by analogy to knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  This is not the case as ankle instability does not result in the same symptomatology nor does it have an analogous anatomical localization.  See 38 C.F.R. §§ 4.20, 4.71a; Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).  Moreover, the Board finds the criteria for malunion of the tibia and fibula with marked ankle disability contemplates instability and an additional rating for instability would constitute pyramiding.  See 38 C.F.R. § 4.14.  Finally, while the appellant submitted a December 2017 private medical opinion indicating the right ankle disability picture included instability, the Board finds the medical evidence does not support a finding that right ankle instability was present during the appeal period beginning February 28, 2007.  

Specifically, the April 2007 examiner found the right ankle symptomatology included weakness and tenderness and the January 2010 examiner found no subluxation or signs of instability or abnormal movement.  Likewise, the March 2010 examiner found no signs of right ankle instability.  The examination reports are consistent with other medical evidence of record, to include a November 2007 private medical record noting complaints of right ankle pain and swelling that found distinct swelling and tenderness resulted in a slight limp but did not report any instability.  The Board notes that the December 2017 medical opinion is based on the appellant's observations that the Veteran's ankle would give way every few months; although the appellant is competent to attest to things she experiences through her senses, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  

To the extent that the December 2017 medical opinion argues an additional separate rating is warranted based on symptomatology caused by pes planus, the Board notes that pes planus was not service-connected during the Veteran's lifetime nor encompassed within the appeal for an increased rating for a right ankle disability.  Likewise, a rating based on muscle injury would not be appropriate as the Veteran was service-connected for a disability affecting joint, bone and cartilage, and not a muscle injury.  

Neither the appellant nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








      (CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to a TDIU is dismissed.

Service connection for residuals of a lumbar fusion is granted.

A rating of 30 percent, but no higher, for the right ankle disability is granted from February 28, 2007 until the Veteran's death.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


